 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN CHARLES HEINRICH, an                        No. 1:18-cv-00664-DAD-SKO
      individual; and BOBBIE-ANN
12    HEINRICH, an individual,
13                       Plaintiffs,                   ORDER TO PLAINTIFFS TO SHOW CAUSE
                                                       WHY SANCTIONS SHOULD NOT BE
14           v.                                        IMPOSED FOR FAILURE TO PROSECUTE
                                                       AND FAILURE TO OBEY A COURT
15    DITECH FINANCIAL, LLC, a Delaware                ORDER
      Limited Liability Company; NBS
16    DEFAULT SERVICES, LLC, a Texas                   Fourteen-Day Deadline
      Limited Liability Company; MRO
17    INVESTMENT, INC., a California
      corporation; and DOES 1 through 20,
18    inclusive,
19                       Defendants.
20
21          On March 1, 2019, the court issued an order that, among other things, granted defendant

22   MRO Investment Inc.’s motion to dismiss with leave to amend, and directed plaintiffs to file

23   within thirty days either an amended complaint or a notice indicating their willingness to proceed

24   only on the remaining claims. (Doc. No. 31 at 11.) Far more than thirty days have passed, and

25   plaintiffs have not filed an amended complaint or otherwise communicated with the court.

26          Accordingly, plaintiffs are hereby ordered to show cause in writing within fourteen (14)

27   days from the date of service of this order why sanctions should not be imposed due to their

28   failure to prosecute and failure to obey the court’s March 1, 2019 order. Plaintiffs may discharge
                                                      1
 1   this order to show cause by either filing an amended complaint or notifying the court of their

 2   willingness to proceed only on the remaining claims. Plaintiffs are cautioned that failure to

 3   appropriately respond to this order may result in the imposition of sanctions, including possible

 4   dismissal of this action. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Thompson

 5   v. Hous. Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

 6   IT IS SO ORDERED.
 7
        Dated:     June 4, 2019
 8                                                     UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
